     Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 1 of 18




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162                    )       MDL No. 2591
CORN LITIGATION                               )
                                              )       Case No. 14-md-2591-JWL
This Document Relates To:                     )
                                              )
Kellogg, et al. v. Watts Guerra, LLP, et al., )
No. 18-2408-JWL                               )
_______________________________________)


                           MEMORANDUM AND ORDER

      This matter again comes before the Court on the motion to dismiss filed by

defendants Watts Guerra, LLP (“Watts Guerra”), Mikal Watts, and Francisco Guerra (Doc.

# 140), in which most of the other defendants have joined (Doc. ## 142, 143, 144, 146). 1

Defendant Lowe Eklund Wakefield Co., LPA (“Lowe”) has also filed a motion to dismiss

(Doc. # 149), in which it joins the other defendants’ motion and asserts additional bases

for dismissal. For the reasons set forth below, the Court grants the motions in part and

denies them in part. The motions are granted with respect to Counts I, IV, V, VI, IX, X,

XI, XII, and XIV of the amended complaint, and with respect to Count XIII to the extent

based on an underlying fraud claim, and those claims are hereby dismissed. The motion is

denied with respect to the other remaining counts.




      1
         Defendants Givens Law, LLC and Cross Law Firm, LLC have not appeared in this
action, and no proof of service has been filed for either defendant. Thus, all defendants
that have been served have moved to dismiss the action.
     Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 2 of 18




       This matter also comes before the Court on plaintiffs’ motions for certification of a

question to the Minnesota Supreme Court (Doc. # 197) and for certification for

interlocutory appeal or remand (Doc. # 203). For the reasons set forth below, the Court

denies those motions.

       Finally, because claims remain in this case, the motion by Joanna and John Burke

for reconsideration or review of the Magistrate Judge’s order denying their motion to

intervene in the action (Doc. # 167) is no longer moot. Any response to that motion shall

be filed on or before August 26, 2019, and any reply brief shall be filed on or before

September 9, 2019.



       I.     Background

       This action has been transferred into multi-district litigation (MDL), over which this

Court presides, involving claims by farmers and others in the corn industry against various

related entities known collectively as Syngenta. On December 7, 2018, the Court certified

a settlement class and approved a global settlement2 of claims against Syngenta, including

claims that had been pending in the MDL, in a similar consolidated proceeding in

Minnesota state court, and in federal court in Illinois. See In re Syngenta AG MIR 162

Corn Litig., 357 F. Supp. 3d 1094 (D. Kan. 2018), appeals filed. The Court also awarded

one third of the settlement fund as attorney fees. See id. On December 31, 2018, the Court



       2
        The settlement did not include claims against Syngenta by a few grain handlers
and exporters, but did include all claims by corn producers (except for claims asserted by
those who opted out of the settlement class).
                                             2
     Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 3 of 18




allocated the attorney fee award among various pools of attorneys (with further allocation

within the pools to be completed by the three courts). See In re Syngenta AG MIR 162

Corn Litig., 2018 WL 6839380 (D. Kan. Dec. 31, 2018), appeals filed. In so doing, the

Court allocated a portion of the fee award to a pool to compensate individually-retained

private attorneys (IRPAs), and it held that any attorney representing a client on a contingent

fee basis relating to the settled claims could recover attorney fees only from the Court’s

fee award and the allocation pools. See id.

       Watts Guerra and various associated counsel filed individual lawsuits against

Syngenta in Minnesota state court on behalf of a large number of clients. Those clients

were generally excluded from the litigation classes certified in the MDL and in Minnesota

state court. Watts Guerra agreed to the settlement, however, and its clients were included

in the settlement class. Watts Guerra and associated counsel have been awarded attorney

fees from the Minnesota pool allocation, see In re Syngenta AG MIR 162 Corn Litig., 2019

WL 3203356 (D. Kan. July 16, 2019), and they seek further awards of fees from the IRPA

pool allocation.

       In the present suit (Kellogg), plaintiffs are six sets of corn growers who were

formerly represented by Watts Guerra and associated counsel in the Syngenta litigation.

Plaintiffs assert claims against those attorneys, including claims under the federal

Racketeer Influenced and Corrupt Organizations (RICO) Act, Minnesota statutes, and

Minnesota common law. Plaintiffs also seek to assert those claims on behalf of a class of

approximately 60,000 farmers who signed retainer agreements with defendants relating to

the Syngenta litigation. In general, plaintiffs allege that defendants engaged in a fraudulent

                                              3
     Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 4 of 18




scheme to maximize their attorney fees, in which defendants pursued individual lawsuits

while misrepresenting or failing to disclose the possibility and benefits of participating in

class actions.

       On March 1, 2019, the Court dismissed this action in its entirety for lack of standing.

See In re Syngenta AG MIR 162 Corn Litig. (Kellogg), 2019 WL 1002352 (D. Kan. Mar.

1, 2019). On May 21, 2019, however, the Court reconsidered that decision, and it vacated

the dismissal with respect to plaintiffs’ state-law claims, while reaffirming its dismissal of

plaintiffs’ claims under federal law for lack of standing. See In re Syngenta AG MIR 162

Corn Litig. (Kellogg), 2019 WL 2184863 (D. Kan. May 21, 2019). Accordingly, the Court

must now consider the alternative arguments for dismissal raised by defendants in their

motions to dismiss, which arguments the Court did not consider in its prior orders.3



       II.       Motions to Dismiss

                 A.    Governing Standards

       The Court will dismiss a cause of action for failure to state a claim pursuant to Fed.

R. Civ. P. 12(b)(6) when the factual allegations fail to “state a claim to relief that is

plausible on its face.” See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The

complaint need not contain detailed factual allegations, but a plaintiff’s obligation to

provide the grounds of entitlement to relief requires more than labels and conclusions; a



       3
        Because plaintiffs had been permitted to file a sur-reply brief in opposition to
defendants’ motions to dismiss, the Court granted leave to defendants to file a sur-sur-reply
brief.
                                              4
     Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 5 of 18




formulaic recitation of the elements of a cause of action will not do. See id. at 555. The

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

See id.

                B.     Common-Law Fraud Claims – Lack of Pecuniary Loss

          Defendants argue that plaintiffs have not plausibly alleged that they suffered any

pecuniary loss, and that therefore they cannot maintain the following “fraud-based claims”:

fraudulent misrepresentation (Count IX), negligent misrepresentation (Count X),

fraudulent inducement (Count XI), aiding and abetting (to the extent based on fraud)

(Count XIII), and civil conspiracy to commit fraud (Count XIV).4 As defendants point out,

and plaintiffs do not dispute, each of those claims under Minnesota law5 requires a showing

of pecuniary loss. See Hoyt Props., Inc. v. Production Resource Group, L.L.C., 736

N.W.2d 313, 318 (Minn. 2007) (fraudulent misrepresentation); Valspar Refinish, Inc. v.

Gaylord’s, Inc., 764 N.W.2d 359, 368, 369 (Minn. 2009) (fraudulent inducement, negligent

misrepresentation); Rilley v. MoneyMutual, LLC, 2017 WL 3822727, at *10 (D. Minn.

Aug. 30, 2017) (aiding and abetting and civil conspiracy claims require underlying tort)

(citing cases).

          The Court agrees that these claims are subject to dismissal on this basis. As the

Court explained in its prior opinions concerning standing, because defendants are

prohibited by Court order from recovering fees under any retainer contracts with plaintiffs,


         Defendants concede that plaintiffs’ claim for fraudulent execution (Count XII)
          4

does not require a showing of pecuniary loss.
      5
        Plaintiffs have asserted their state-law clams under Minnesota law, and both parties
have applied that state’s law to these claims in their briefs.
                                              5
     Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 6 of 18




and because plaintiffs (and all Syngenta settlement claimants) will recover on the same

basis, whether or not they were represented by counsel, plaintiffs have not plausibly alleged

that they have suffered or will suffer any pecuniary loss as a result of the alleged

misconduct by defendants. See Kellogg, 2019 WL 1002352, at *2-5; Kellogg, 2019 WL

2184863, at *4-6. Nor have plaintiffs identified any such injury in their briefs. Indeed, in

opposing defendants’ motions to dismiss, plaintiffs have not directly addressed this issue

of a lack of pecuniary loss, instead arguing injury only in the context of standing. As the

Court recently concluded, the only injury plausibly alleged by plaintiffs is the mere fact

that defendants breached their fiduciary duties to them, as recognized in the Perl cases.

See Kellogg, 2019 WL 2184863, at *3. Thus, Perl is the blueprint for the present case, and

in that case, all claims requiring proof of damages were summarily dismissed. See Rice v.

Perl, 320 N.W.2d 407, 410 (Minn. 1982). Similarly here, plaintiffs cannot maintain any

claim that requires proof of a pecuniary loss, as they have been unable to identify any such

loss here.

       Accordingly, the Court dismisses plaintiffs’ claims for fraudulent misrepresentation

(Count IX), negligent misrepresentation (Count X), and fraudulent inducement (Count XI).

In addition, plaintiffs have based their civil conspiracy claim (Count XIV) on underlying

claims of fraud, and thus the Court dismisses that claim as well. Finally, plaintiffs have

based their aiding and abetting claim (Count XIII) on both fraud and breach of fiduciary

duty; thus, the Court dismisses that claim only to the extent based on an underlying claim

of fraud.

       C.     Minnesota Statutory Claims – No Public Benefit

                                             6
     Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 7 of 18




       Plaintiffs have asserted claims for violations of three Minnesota consumer-

protection statutes: the Minnesota Consumer Fraud Act (MCFA), Minn. Stat. § 325F.69

(Count IV); the Minnesota False Statement in Advertisement Act (MFSAA), Minn. Stat. §

325F.67 (Count V); and the Minnesota Uniform Deceptive Trade Practices Act

(MUDTPA), Minn. Stat. § 325D.44 (Count VI). In each case, plaintiffs assert a claim for

a violation of the statute pursuant to Minnesota’s private attorney general statute, Minn.

Stat. § 8.31, which provides a private right of action for persons injured by business

practices in violation of certain statutes. The Minnesota Supreme Court has held that a

plaintiff may maintain an action under Section 8.31 only if it demonstrates that its cause of

action benefits the public. See Ly v. Nystrom, 615 N.W.2d 302, 314 (Minn. 2000).

Defendants argue that plaintiffs’ claims under these statutes lack the necessary public

benefit.

       The Court addressed this issue in ruling on Syngenta’s motion to dismiss in the

main litigation in this MDL. See In re Syngenta AG MIR 162 Corn Litig., 131 F. Supp.

3d 1177, 1229-31 (D. Kan. 2015). In dismissing claims by the corn producer plaintiffs

for violations of two Minnesota consumer-protection statutes, the Court discussed and

applied the applicable considerations as follows:

              Minnesota courts have not set forth a clear test for determining when
       a claim benefits the public for this purpose. See Buetow v. A.L.S. Enters.,
       Inc., 888 F. Supp. 2d 956, 960 (D. Minn. 2012). In making that
       determination, however, Minnesota courts have considered “the form of the
       deceptive practice and the type of relief sought.” See Summit Recovery, LLC
       v. Credit Card Reseller, LLC, 2010 WL 1427322, at *5 (D. Minn. Apr. 9,
       2010); see also Buetow, 888 F. Supp. 2d at 960-62.



                                             7
     Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 8 of 18




              The court in Buetow summarized this consideration by Minnesota
       courts of the relief sought as follows:

              Although there exists no hard-and-fast rule, a public benefit
              typically will be found when the plaintiff seeks relief primarily
              aimed at altering the defendant’s conduct (usually, but not
              always, through an injunction) rather than seeking remedies for
              past wrongs (typically through damages). This is because
              individual damages, generally speaking, merely enrich (or
              reimburse) the plaintiff to the defendant’s detriment; they do
              not advance a public interest.

       See Buetow, 888 F. Supp. 2d at 961 (citation and footnote omitted). In these
       counts, plaintiffs seek only damages to compensate them for past wrongs
       (and attorney fees). They have not sought injunctive or other forward-
       looking relief, and although that failure is not necessarily dispositive, see id.
       at 961 n.6, it does weigh strongly against a finding of a public benefit here.

See Syngenta, 131 F. Supp. 3d at 1230.

       The same result is appropriate here. Plaintiffs primarily seek the forfeiture of

attorney fees awarded to defendants, and thus they seek to remedy past wrongs. Plaintiffs

do purport to seek injunctive relief, in the form of the forfeiture of fees and the voiding of

retainer contracts, but that relief is also intended to remedy past wrongs. Plaintiffs do not

seek to enjoin continuing misrepresentations or deceptions by defendants – indeed, at this

stage of the MDL, defendants are no longer soliciting corn producers for the assertion of

claims against Syngenta – and thus, plaintiffs do not seek forward-looking relief aimed at

altering defendants’ ongoing misconduct. Therefore, plaintiffs’ statutory claims do not

serve the public benefit.

       Plaintiffs argue that they assert claims on behalf of an entire class, but the Court

rejected that argument made by the corn producers in the underlying MDL. See id. at 1230.

Under Minnesota law, the pursuit of class claims does not necessarily provide a public

                                              8
     Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 9 of 18




benefit, see id., and plaintiffs’ class claims also seek to remedy past wrongs only. Plaintiffs

also argue that this case has garnered national attention and that this suit will educate the

public concerning attorneys’ conduct with respect to mass torts and class actions.        The

Court rejected just such a public-education argument by the corn producers, however. See

id. (citing Buetow); see also Buetow, 888 F. Supp. 2d at 962 (although any successful

lawsuit recovering damages could have the potential to cause some deterrent public benefit,

such a broad application of the private attorney general statute would allow any “dog bite

case” to fall within the statute; thus “this type of ostensible benefit is too remote or

theoretical to pass muster”). Finally, some courts have considered the fact that the alleged

misrepresentations were made to the public at large. See id. at 1230-31 (citing cases). As

in the underlying MDL, however, the misrepresentations alleged here were directed to a

specific group within a specific industry, and thus this factor does not weigh in favor of

finding a public benefit here. See id. at 1231. For these reasons, the Court concludes that

plaintiffs cannot satisfy the public-benefit requirement, and it therefore dismisses

plaintiffs’ statutory claims asserted through Section 8.31, the private attorney general

statute.

       The Court notes that only two of the three statutes cited by plaintiffs – MCFA and

MFSAA – fall within the explicit scope of Section 8.31, subd. 3, which refers back to the

statutory violations listed in subdivision 1 of the statute. See Minn. Stat. 8.31, subd. 1, 3.

MUDTPA is not included in that list, perhaps because that statute contains its own

provision for an individual claim. See State ex rel. Humphrey v. Philip Morris Inc., 551

N.W.2d 490, 496 (Minn. 1996) (citing Minn. Stat. § 325D.45, subd. 1). Nevertheless,

                                              9
    Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 10 of 18




plaintiffs have asserted their MUDTPA claim only through Section 8.31, and because they

cannot satisfy a requirement for a claim asserted under Section 8.31, the claim as pleaded

is subject to dismissal. See Syngenta, 131 F. Supp. 3d at 1231 (dismissing claim under

statute with its own private right of action that was nevertheless pleaded as asserted through

Section 8.31). Moreover, any amendment to assert the MUDTPA claim under Section

325D.45 would be futile because such a claim is limited to one for an injunction against a

continuing deceptive trade practice, see Minn. Stat. § 325D.45, subd. 1, and as noted above,

there is no longer any danger that other consumers could be harmed by deceptive

solicitation with respect to claims against Syngenta. Accordingly, the Court dismisses all

three statutory claims on this basis.6

              D.     Additional Arguments Concerning Remaining Claims

       In Count I, plaintiffs seek a declaratory judgment to the effect that defendants’

retainer contracts with them are void, that defendants’ have forfeited any claim to

compensation from plaintiffs, and that defendants have waived any quantum meruit claim

against plaintiffs. Thus plaintiffs essentially seek to prohibit defendants from recovering

fees from plaintiffs for work done pursuant to the retainer contracts. As previously

discussed many times by the Court, its orders in this MDL preclude the possibility of

defendants’ recovery of any fees directly from plaintiffs. Accordingly, the Court would

not exercise its discretion to issue the requested declaration, and it therefore dismisses



       6
         In light of this ruling, the Court need not address defendants’ argument that these
statutes do not apply to professional services or any other alternative basis for dismissal of
these claims.
                                             10
    Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 11 of 18




Count I. Plaintiffs seek the same relief in its claim for fraudulent execution (Count XII),

and for the same reason, the Court would not grant such equitable relief; the Court therefore

dismisses Count XII as well.

       The Court’s rulings leave only plaintiffs’ claim for breach of fiduciary duty (Count

VIII) and their claim for aiding and abetting such a breach (Count XIII). Plaintiffs also

seek treble damages under a Minnesota statute in Count VII, but plaintiffs have voluntarily

dismissed that count to the extent that it asserts an independent cause of action, and they

have agreed that by Count VII they only seek a remedy for their other claims.

       The Court rejects defendants’ argument that plaintiffs have not stated a claim for

aiding and abetting in Count XIII. Defendants rely on the particularity requirement of Fed.

R. Civ. P. 9(b), but that requirement would apply to this claim only to the extent based on

an underlying claim of fraud, and thus it would not apply to the remaining claim that is

based solely on a breach of fiduciary duty. The Court also concludes that plaintiffs have

sufficiently alleged defendants’ knowledge.

       The Court also rejects defendants’ argument that plaintiffs have waived these claims

by failing to object in the MDL with respect to awards of attorney fees. The Court agrees

with the MDL Panel that plaintiffs’ claims are separate from that fee process. Plaintiffs

are seeking a forfeiture of fees awarded to defendants, and there was no mechanism for

plaintiffs to assert such a claim in that process. Moreover, because plaintiffs have already

been injured by any breach of fiduciary duty (as ruled by the Minnesota Supreme Court in

the Perl cases), plaintiffs’ claims are ripe.



                                                11
    Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 12 of 18




       Finally, the Court rejects any additional arguments for dismissal raised by Lowe in

their separate motion. While only one plaintiff has alleged a direct connection to Lowe,

Lowe could be liable to other plaintiffs through the aiding-and-abetting claim. The Court

concludes that plaintiffs have alleged sufficient facts to support their remaining claims

based on breach of fiduciary duty as recognized in the Perl cases.



       III.   Motion for Certification of a Question

       Plaintiffs have filed a motion seeking certification of a question to the Minnesota

Supreme Court pursuant to Minn. Stat. § 480.065, subd. 3. The request arises from

defendants’ argument that the consumer-protection statutes of which plaintiffs have alleged

violations (Counts IV, V, VI) do not apply to professionals such as attorneys. Plaintiffs

seek to certify a question asking whether those statutes apply to the entrepreneurial aspects

of legal practice.

       As discussed above, the Court has dismissed the claims based on those statutes on

an alternative basis (the lack of a public benefit), and the Court need not reach the issue

raised by the proposed question. Thus, any answer from the Minnesota Supreme Court to

the proposed question would not be determinative of an issue pending in this Court, as

required under the certification statute. See Minn. Stat. § 480.065, subd. 3. Accordingly,

the Court denies the motion.



       IV.    Motion for Certification for Interlocutory Appeal or Remand



                                             12
    Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 13 of 18




       In another motion, plaintiffs request various forms of relief: entry of final judgment

on the dismissed federal claims pursuant to Fed. R. Civ. P. 54(b); certification for

interlocutory appeal from the dismissal of those claims pursuant to 28 U.S.C. § 1292(b);

an order vacating the dismissal of the federal claims; and a suggestion of remand of this

action to the transferor court. The Court notes that plaintiffs have devoted very little of

their briefs in support of this motion to the standards that govern those requests. Instead,

plaintiffs have used most of their briefs to reargue the merits of the standing issue or even

the merits of their underlying claims.7 The Court has already twice considered the issue of

standing with respect to the federal claims, and it will not reconsider its ruling in the context

of deciding the present motion.

              A.      Entry of Final Judgment – Rule 54(b)

       Plaintiffs seek an order directing entry of final judgment with respect to the

dismissed federal claims. Rule 54(b) provides that a court may direct entry of a final

judgment as to some claims in an action “only if the court expressly determines that there

is no just reason for delay.” See Fed. R. Civ. P. 54(b). The Tenth Circuit has discussed

the purpose of the rule and the standard for its application as follows:

              The purpose of Rule 54(b) is to avoid the possible injustice of a delay
       in entering judgment on a distinctly separate claim or as to fewer than all of
       the parties until the final adjudication of the entire case by making an
       immediate appeal available. However, Rule 54(b) preserves the historic
       federal policy against piecemeal appeals – a policy that promotes judicial
       efficiency, expedites the ultimate termination of an action and relieves
       appellate courts of the need to repeatedly familiarize themselves with the

       7
        Plaintiffs continue to make the same arguments that they have made multiple times
before, but without disputing or even acknowledging the Court’s particular reasoning in
previously rejecting those arguments.
                                               13
    Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 14 of 18




       facts of a case. Thus, the rule attempts to strike a balance between the
       undesirability of more than one appeal in a single action and the need for
       making review available in multiple-party or multiple-claim situations at a
       time that best serves the needs of the litigants.

               Rule 54(b) entries are not to be made routinely. Indeed, trial courts
       should be reluctant to enter Rule 54(b) orders since the purpose of this rule
       is a limited one: to provide a recourse for litigants when dismissal of less
       than all their claims will create undue hardships. Thus, a certification under
       Rule 54(b) is only appropriate when a district court adheres to the rule’s
       requirement that a court make two express determinations. First, the district
       court must determine that the order it is certifying is a final order. Second,
       the district court must determine that there is no just reason to delay review
       of the final order until it has conclusively ruled on all claims presented by
       the parties to the case.

       ...

                . . . To be considered “final”, an order must be “final” in the sense
       that it is an ultimate disposition of an individual claim entered in the course
       of a multiple claims action. While the exact definition of “claim” for
       purposes of Rule 54(b) is unsettled, a “claim” is generally understood to
       include all factually or legally connected elements of a case. This notion of
       connectedness also appears in Moore’s Federal Practice 3d § 202.06[2],
       which states:

              [A] judgment is not final unless the claims disposed of are
              separable from the remaining claims against the same parties.
              Separability is an elusive term, and no reliable litmus test exists
              for determining when a claim is a distinct claim of relief.
              Courts, however, have concentrated on two factors: (1) the
              factual overlap (or lack thereof) between the claims disposed
              of and the remaining claims, and (2) whether the claims
              disposed of and the remaining claims seek separate relief.

       Thus, a judgment is not final for the purposes of Rule 54(b) unless the claims
       resolved are distinct and separable from the claims left unresolved.

See Oklahoma Turnpike Auth. v. Bruner, 259 F.3d 1236, 1241-43 (10th Cir. 2001) (internal

quotations and additional citations omitted).




                                              14
    Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 15 of 18




       Plaintiffs have not shown that any of the relevant factors favor entry of a final

judgment with respect to the federal claims. First, the federal claims are based on the same

alleged facts that underlie their other claims, and plaintiffs seek essentially the same relief

on all claims (the forfeiture of fees); thus, all of the claims are so intertwined, with so much

factual and legal overlap, as to be inseparable. See id. at 1243. Accordingly, the Court is

not persuaded that its order dismissing the federal claims represents a final order for

purposes of this rule. Second, plaintiffs have not shown that they would suffer undue

hardship without an immediate appeal, such that there is no just reason for delay. Plaintiffs

note that they might have to go to trial twice if successful in a posttrial appeal. The

prevailing policy is to avoid multiple appeals, however, and because of the MDL process,

an immediate appeal in this case would raise the specter of multiple appeals to multiple

appellate courts – first to the Tenth Circuit upon interlocutory appeal, then to the Eighth

Circuit after conclusion of this case upon remand of this case to the District of Minnesota

(the MDL transferor court).8 Accordingly, the Court denies the motion for entry of final

judgment under Rule 54(b).

              B.      Certification for Interlocutory Appeal – Section 1291(b)



       8
          Plaintiffs cite In re Food Lion, Inc., Fair Labor Standards Act “Effective
Scheduling” Litigation, 73 F.3d 528 (4th Cir. 1996), in which the court required entry of
final judgment under Rule 54(b) so that multiple appeals in an MDL could be considered
by the same appellate court. See id. In plaintiffs’ case, however, the issue for appeal
(dismissal of the federal claims for lack of standing) affects only a single case in the MDL,
and thus there is no risk that multiple appellate courts will face the same issue after remand.
Indeed, the risk of having appeals before different appellate courts only arises here if Rule
54(b) certification is granted. Thus, Food Lion, because of its court’s advocacy of a policy
of avoiding appeals to multiple appellate courts, actually favors denial of the motion here.
                                              15
    Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 16 of 18




       In the alternative, plaintiffs seek certification for interlocutory appeal from the

dismissal of the federal claims pursuant to 28 U.S.C. § 1292(b), which provides as follows:

       When a district judge, in making in a civil action an order not otherwise
       appealable under this section, shall be of the opinion that such order involves
       a controlling question of law as to which there is substantial ground for
       difference of opinion and that an immediate appeal from the order may
       materially advance the ultimate termination of the litigation, he shall so state
       in writing in such an order.

See id. Upon such certification by the district court, the Court of Appeals may or may not

decide to permit the interlocutory appeal in its discretion. See id. Certification under this

section is within the discretion of the district court. See Swint v. Chambers County

Comm’n, 514 U.S. 35, 47 (1995). In deciding whether to exercise its discretion under

Section 1292(b), the Court is mindful of the “long-established policy preference in the

federal courts disfavoring piecemeal appeals.” See Conrad v. Phone Directories Co., 585

F.3d 1376, 1382 (10th Cir. 2009).

       The Court declines in its discretion to issue the requested certification. Plaintiffs

have never cited a case involving no pecuniary loss in which a mere breach of fiduciary

duty was held to be sufficient to confer standing to pursue RICO claims; thus, the Court

cannot conclude that there is substantial ground for difference of opinion on the issue.

Moreover, even if the plaintiffs were deemed to have constitutional standing, the RICO

claims would still be subject to dismissal – RICO requires proof of an injury to “business

or property,” see 18 U.S.C. § 1964(c), and thus plaintiffs’ failure plausibly to allege a

pecuniary injury (discussed above) would also doom the federal claims. Thus, a contrary




                                             16
    Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 17 of 18




decision on the issue of constitutional standing would not materially advance the ultimate

termination of this litigation.

              C.      Request to Vacate and for Suggestion of Remand

       Finally, plaintiffs ask the Court to vacate the order dismissing the federal claims and

to suggest to the MDL Panel that this case should be remanded to the transferor court.

First, there is no basis for vacating the Court’s dismissal order, and that request is therefore

denied. Second, the Court declines plaintiffs’ invitation to suggest remand at this time.

The Panel has decided (and reaffirmed) that this case belongs in the MDL, and there is no

basis for remand before pretrial proceedings are concluded in this case. Moreover, the

Court rejects plaintiffs’ argument that remand is warranted because this Court has become

a fact witness concerning defendants’ misrepresentations and deceptions in the MDL

litigation. Although 28 U.S.C. § 455(b) requires recusal if a judge has personal knowledge

of evidentiary facts or is likely to be a material witness, see id. § 455(b)(1), (5)(iv), that

statute does not apply to knowledge obtained in the course of related judicial proceedings.

See United States v. Page, 828 F.2d 1476, 1481 (10th Cir. 1987). Thus, there is no basis

for recusal here, and therefore no basis for suggestion of remand. Accordingly, the Court

denies this motion in its entirety.



       IT IS THEREFORE ORDERED BY THE COURT THAT the motions to dismiss

filed by defendants Watts Guerra, LLP, Mikal Watts, and Francisco Guerra (Doc. # 140),

in which other defendants have joined (Doc. ## 142, 143, 144, 146), and by defendant

Lowe Eklund Wakefield Co. (Doc. # 149) are hereby granted in part and denied in part,

                                              17
    Case 2:18-cv-02408-JWL-JPO Document 213 Filed 08/13/19 Page 18 of 18




as set forth herein. The motions are granted with respect to Counts I, IV, V, VI, IX, X, XI,

XII, and XIV of the amended complaint, and with respect to Count XIII to the extent based

on an underlying fraud claim, and those claims are hereby dismissed. The motion is denied

with respect to the other remaining counts.



        IT IS FURTHER ORDERED BY THE COURT THAT plaintiffs’ motion for

certification of a question to the Minnesota Supreme Court (Doc. # 197) is hereby denied.



        IT IS FURTHER ORDERED BY THE COURT THAT plaintiff’s motion for

certification for interlocutory appeal or for remand (Doc. # 203) is hereby denied.



        IT IS FURTHER ORDERED THAT the motion by Joanna and John Burke for

reconsideration or review of the Magistrate Judge’s order denying their motion to intervene

in the action (Doc. # 167) is no longer moot. Any response to that motion shall be filed on

or before August 26, 2019, and any reply brief shall be filed on or before September 9,

2019.


        IT IS SO ORDERED.


        Dated this 13th day of August, 2019, in Kansas City, Kansas.


                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge


                                              18
